                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

THE STANDARD FIRE INSURANCE CASE NO.
COMPANY, et al.             5:19−cv−02498−DSF−AFM
            Plaintiff(s),
                                       Order to Show Cause re
     v.                                Dismissal for Lack of
ESTATE OF BETTY GOLDBERG,              Prosecution
DECEASED, et al.
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Estate of Betty Goldberg, Deceased, Estate of Al Goldberg,
  Deceased and 220 W. Gutierrez, LLC failed to plead or otherwise defend
  within the relevant time. The Court orders plaintiff to show cause in writing
  on or before March 20, 2020 why the claims against the non-appearing
  defendant(s) should not be dismissed for lack of prosecution. Failure to
  respond to this Order may result in sanctions, including dismissal for failure
  to prosecute.

    IT IS SO ORDERED.

Date: March 6, 2020                        /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
